The State




                            Fourth Court of Appeals
                                   San Antonio, Texas

                                       December 18, 2015


                                       No. 04-15-00788-CR

                                      Raymond WARD, Jr.,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0238-CR-C
                          The Honorable William Old, Judge Presiding


                                         ORDER

        The trial court’s certification in this appeal states, “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The record contains a plea agreement, and
notice that appellant was admonished of the possible sentence range. Appellant’s sentence does
not exceed the noticed range of sentencing.

        Texas Rule of Appellate Procedure Rule 25.2(d) requires that the record in an appeal
brought by a criminal defendant must contain a certification of right to appeal. TEX. R. APP. P.
25.2(d). If the record does not contain a certification that shows the defendant has a right of
appeal, the appeal must be dismissed. Id.

        It is therefore ORDERED this appeal will be dismissed pursuant to rule 25.2(d) of the
Texas Rules of Appellate Procedure unless appellant causes an amended trial court certification
to be filed by January 4, 2016, showing appellant has the right of appeal. See TEX. R. APP. P.
25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
         All other appellate deadlines are SUSPENDED pending resolution of the certification
issue.


                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court